PER CURIAM.
Helen M. Lomax appeals the district court’s order granting summary judgment in favor of Schindler Elevator Corporation in her action in which she alleged a product liability claim and that Schindler’s negligence caused an elevator door to close too quickly on her, injuring her arm and shoulder. We have reviewed the briefs and the joint appendix and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Lomax v. Schindler Elevator Corp., No. CA-00-199-7 (W.D.Va. Oct. 3, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.